EXHIBIT 10.16



FIRST AMENDMENT OF EMPLOYMENT AGREEMENT

 

          THAT CERTAIN EMPLOYMENT AGREEMENT (the "Agreement") entered into as of
August 1, 2002, by and between Charles O. Dunn ("Executive") and Mississippi
Chemical Corporation ("Company") (which Agreement amended, restated and
superseded, in its entirety, that certain Severance Agreement initially
effective as of July 29, 1996, by and between the Company and Executive), is
hereby amended in the following particulars:

          1.     Section 3.c is hereby amended by deleting the word "Year" and
substituting the word "Period" in lieu and instead thereof, in each of the three
locations in which the word "Year" appears.

          2.     Section 3.d is hereby amended by deleting the word "Year" and
substituting the word "Period" in lieu and instead thereof, in each of the three
locations in which the word "Year" appears in the opening paragraph.

          3.     Section 3.d is hereby further amended by deleting the word
"Year" and substituting the word "Period" in lieu and instead thereof in each of
the following subsections: (iii), (iv), (vi), (vii) and (viii).

          4.     Section 6 of Schedule A attached to and incorporated into the
Agreement is hereby amended by deleting the date "July 31, 2004" and
substituting the date "June 30, 2005" in lieu and instead thereof.

          5.     Section 7 of Schedule A attached to and incorporated into the
Agreement is hereby deleted in its entirety and the following new Section 7 is
substituted in lieu and instead thereof:

                              7.     "First Period" shall mean the period
beginning August 1, 2002,

                  and ending June 30, 2004.

          6.     Section 10 of Schedule A attached to and incorporated into the
Agreement is hereby deleted in its entirety and the following new Section 10 is
substituted in lieu and instead thereof:

                              10.     "Second Period" shall mean the period
beginning July 1, 2004,

                   and ending June 30, 2005.

          THIS AMENDMENT may be executed in multiple counterparts, each of which
shall be deemed an original and each to be effective as of the Effective Date of
the Agreement.

MISSISSIPPI CHEMICAL CORPORATION          EXECUTIVE

By: /s/ Coley L. Bailey                                                     By:
/s/ Charles O. Dunn

        Coley L. Bailey                                                         
  Charles O. Dunn

Its:    Chairman of the Board of Directors                       
      President and Chief Executive Officer

Date: As of 4/30/03                                                             
Date: As of 4/30/03

 